Exhibit 10.2(d)(xiv)

LOGO [g40199g02t89.jpg]

 

   E-1 for Executives Subject to 16(b)    January 27, 2010    Name:    No. of
Shares:    Per Share Exercise Price: $

February     , 2010, the date when you received written notification of all the
terms of this grant, is the offer date (“Offer Date”) for this stock option
grant. You have sixty (60) days after the Offer Date to accept this stock option
grant by signing and returning the enclosed “Acceptance” Form to Cytec
Industries Inc., Compensation Department, U.S. Corporate Headquarters in Garret
Mt. If you do not expressly accept this stock option grant within sixty
(60) days of the Offer Date (by April     , 2010), the grant will be deemed
“non-qualifying” under Belgian tax law and the stock options will be taxable on
the capital gain at normal Belgian tax rates at the time of exercise. For
Belgian tax purposes only, the option will be deemed to be granted on the 60th
day following the Offer Date if you have returned the signed Acceptance Form
within 60 days of the Offer Date.

Dear Fellow Employee:

As a key employee of Cytec Industries Inc. (the “Company”), or of a subsidiary
or affiliate of the Company, you have been granted by the Compensation and
Management Development Committee (the “Committee”) of the Company’s Board of
Directors a non-qualified stock option to purchase not more than the aggregate
number of shares of Common Stock of the Company, par value $.01 per share
(“Common Stock”) set forth above at the per share exercise price set forth
above, all subject to the terms and conditions hereof and of the Company’s 1993
Stock Award and Incentive Plan, as amended (the “Plan”). A copy of the Plan,
under which this option is granted to you, will be made available to you on
request by contacting the undersigned.

The date of grant of this option is the date of this letter, which is the date
on which the Committee voted to grant this option, although you have sixty
(60) days from the Offer Date to expressly accept the option. The per share
exercise price set forth above is equal to the closing market price of Cytec
common stock on the NYSE on the date of grant.

Upon receipt by the Company of notification of exercise of option in the form
prescribed from time to time by the Committee, and upon receipt of the exercise
price per share multiplied by the number of shares being purchased pursuant to
such exercise, the Company will cause a certificate or certificates for such
shares then purchased to be delivered to the person entitled thereto.

Certain restrictions with respect to the option include, but are not limited to,
the following:

(1) This option must be exercised if at all and to the extent exercised, no
later than ten years from the date of grant, and then only (except as provided
in paragraphs (5) and (6) below) if you are then an employee of the Company or
of a company which on the date of exercise is a subsidiary or affiliate (as
defined in the Company’s 1993 Stock Award and Incentive Plan, as amended (the
“Plan”)) of the Company.

 

1



--------------------------------------------------------------------------------

(2) This option shall vest and be exercisable in cumulative installments over a
period of three years as follows: to the extent of not more than one-third of
the number of shares subject hereto, at any time after the expiration of the
first year of the term hereof; to the extent of not more than an additional
one-third of such shares, at any time after the expiration of the second year of
such term; and to the extent of the remainder of such shares, at any time after
the expiration of the third year of such term; provided that, as specified in
Section 7 of the Plan, this grant shall be immediately exercisable in full upon
a Change of Control (as defined in the Plan).

(3) This option is not transferable otherwise than by will or by the laws of
descent and distribution or, if then permitted under Rule 16b-3 under the
Securities Exchange Act of 1934, pursuant to a qualified domestic relations
order as defined under the Internal Revenue Code and it may be exercised during
your lifetime, only by you or your guardian or legal representative; provided
however, upon any transfer, this option shall be exercisable by the transferee
only to the extent that it would be exercisable by you if it had not been
transferred. Notwithstanding the prior sentence, you may transfer this option,
in whole or in part, to (i) your spouse, (ii) your child or children, (iii) your
grandchild or grandchildren or (iv) a trust for any of the foregoing; provided
that the transfer shall be subject to all of the terms of the Plan and this
grant letter and, in addition, (A) the transferred option may not be
retransferred except to you, (B) you remain liable for all withholding taxes
payable on account of this option, (C) the Company may place transfer
restrictions against any shares of Common Stock issued to a transferee upon
exercise of this option in order to assure compliance with the Securities Act of
1933, as amended, (D) you give prompt written notice of the transfer to the
Secretary of the Committee including name, address, tax I.D. number and date of
birth of the transferee, number of shares subject to the transfer, and such
other information as the Company may require and (E) this option shall be
exercisable by the transferee only to the extent that it would be exercisable by
you if it had not been so transferred.

(4) In the event of termination of your employment, this option, to the extent
not theretofore exercised, shall forthwith terminate unless such termination of
employment shall be by reason of a cause described in paragraph (5) or
(6) below, in which case the provisions of paragraph (5) or (6) below, as the
case may be, shall be applicable.

(5) In the event that your employment with the Company or a subsidiary or
affiliate of the Company terminates by reason of your (i) death, (ii) disability
or (iii) retirement on or after your 55th birthday with ten or more continuous
years of service or if not continuous, then ten or more years of combined
service as determined in the discretion of the Company’s Vice President of Human
Resources, and the date of termination is eight months or more after the date of
grant of this option, subject to paragraph (7). this option may be exercised by
you, your estate, any transferee under paragraph 3 above, or any person who
acquires the right to exercise this grant by reason of your death, until one
year after the last date on which any options or SARs granted to you by the
Company, which are not subsequently cancelled, become fully exercisable (subject
to installment exercise provisions of paragraph 2, above), but not after ten
years from the date of grant.

(6) In the event that the Company or a subsidiary or affiliate of the Company
terminates your employment (except for dishonesty or other good cause, in which
case this grant expires), subject to paragraph (7), you may exercise this option
at any time within one year after any such termination, but not after ten years
from the date of grant, to the extent of the number of shares which were
exercisable by you at the date of such termination of your employment.

(7) In the event that you compete, or you commence employment with or otherwise
provide service to any person or entity which competes, with the Company or any
of its subsidiaries or affiliates anywhere in the world in the research and
development, manufacture, distribution or sale of any specialty chemicals or
materials as determined by the Board of Directors in its sole discretion, unless
approved in writing by the then Chief Executive Officer of the Company, this
option, to the extent not theretofore exercised, shall forthwith terminate.

(8) The Company, with the approval of an officer, may, at any time and without
cause, suspend the exercisability of this option if it becomes aware of
information that indicates that there may be grounds to

 

2



--------------------------------------------------------------------------------

terminate your employment for dishonesty or other good cause. If upon conclusion
of the investigation the Company determines that it has not discovered grounds
to terminate your employment for dishonesty or other good cause, the suspension
shall be terminated.

(9) Nothing in this grant shall confer on you any right to continue in the
employ of the Company or any of its subsidiaries or affiliates or interfere in
any way with the right of the Company or any subsidiary or affiliate to
terminate your employment at any time. The Plan is discretionary in nature and
any Awards made under the Plan are voluntary and occasional. No participant has
any claim to be granted any Award or other benefits in lieu of any Award.
Subject to applicable law, this Award and any payments in respect of this Award
shall not be taken into account for purposes of determining any benefits under
any benefit plan of the Company or any of its subsidiaries, or for any notice
payment or payment in lieu of notice. The Company shall have no obligation to
make any future grants of Awards under the Plan or otherwise to make any future
Awards under the Plan as part of any participant’s annual compensation.

(10) Subject to such limitations, if any, as the Committee may establish, you
may satisfy your mandatory federal and state income tax withholding obligations
resulting from the exercise of this option by requesting the Company to withhold
shares of Common Stock having a fair market value equal to the withholding
obligations. In order to prevent fractional shares, the number of shares
withheld shall be rounded up to the nearest whole share, with the value of the
fraction, being retained as additional optional withholding.

(11) Your exercise of this option, in whole or in part, constitutes your
agreement (i) to pay the Company promptly, on demand, any withholding taxes due
in respect of the exercise of this grant, (ii) that the Company, its
subsidiaries and affiliates may deduct an amount equal to such withholding taxes
from any amounts owing to you by the Company and/or any of such subsidiaries or
affiliates, (iii) that the Company may withhold from you shares of Common Stock
until the withholding taxes have been paid and (iv) to return immediately to the
Company at its request any amounts which the Board of Directors has directed the
Company to recover from you in accordance with the terms of the Executive Claw
Back policy as in effect on the date of this option and (v) to return
immediately to the Company at its request any Gains you realize on exercise of
this option during the period commencing six months prior to termination of your
employment and ending two years after your termination of employment if during
such time period: (x) you disclose any Confidential Information to a third party
outside the scope of your employment or (y) you compete, or you commence
employment with or otherwise provide service to any person or entity which
competes, with the Company or any of its subsidiaries or affiliates anywhere in
the world in the research and development, manufacture, distribution or sale of
any specialty chemicals or materials as determined by the Board of Directors in
its sole discretion, unless approved in writing by the then Chief Executive
Officer of the Company. For purposes of this paragraph: “Gains” means the
difference between the fair market value of the Company’s common stock on the
date(s) you exercise any portion of this option and the exercise price,
multiplied by the number of options exercised, without regard to any tax
liabilities arising from such exercise; and “Confidential Information” means any
information which is, or is designed to be, used in the business of the Company
or any of its subsidiaries or affiliates or results from its or their research
and/or development activities, (ii) is private or confidential in that it is not
generally known or available to the public and (iii) gives the Company or any of
its subsidiaries or affiliates an opportunity to obtain an advantage over
competitors who do not know or use it.

The Company reserves the right to require this option to be exercised only
within the United States and to require stock certificates issuable to you upon
such exercise to be delivered only within the United States to you or to such
person who is appropriately authorized by you.

Prior to the earliest time that this option may be exercised by you, the Company
will deliver to you a prospectus which meets the requirements of the Securities
Act of 1933, as amended, and which further describes the Plan and options
granted thereunder.

In no event is the grant of this option to you to be deemed, directly or
indirectly, a recommendation by the Company that you at any time exercise this
option.

 

3



--------------------------------------------------------------------------------

This grant and all determinations made and actions taken pursuant hereto shall
be governed by the laws of the State of Delaware without giving effect to the
conflict of laws principles thereof. You and the Company agree that any and all
disputes arising under this grant are to be resolved exclusively by courts
sitting in Delaware. You and the Company irrevocably consent to the jurisdiction
of such courts and agree not to assert by way of motion, as a defense, or
otherwise, any claim that either you or the Company is not subject personally to
the jurisdiction of such court, that the action, suit or proceeding is brought
in an inconvenient forum, that the venue of the action, suit or proceeding is
improper, or that this grant and its terms may not be enforced in or by such
court.

This grant and the exercise of this option are subject to the terms and
conditions hereof and of the Plan. A copy of the Plan, under which this option
is granted to you, will be made available to you on request by contacting the
undersigned. In the event of any conflict between the terms of this option and
the provisions of the Plan, the provisions of the Plan shall govern.

 

Very truly yours, CYTEC INDUSTRIES INC.

Secretary-Compensation and

Management Development Committee

Enc.

 

4